Case: 3:15-cv-00331-TMR-MRM Doc #: 73 Filed: 10/14/20 Page: 1 of 2 PAGEID #: 2998




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

JAMES A. RUSSELL,

                           Petitioner,                     :    Case No. 3:15-cv-331

         - vs -                                                 District Judge Thomas M. Rose
                                                                Magistrate Judge Michael R. Merz

LYNEAL WAINWRIGHT, Warden,

                                                           :
                           Respondent.


 ORDER DISSOLVING CONDITIONAL WRIT OF HABEAS CORPUS
        AND CLOSING THIS CASE ON THE DOCKET


         On May 26, 2020, in obedience to the Mandate of the Sixth Circuit Court of Appeals, this

Court issued a Conditional Writ of Habeas Corpus which commanded respondent to release

Petitioner from custody unless the Ohio Second District Court of Appeals for Montgomery County

granted Petitioner a new appeal in which he was permitted to litigate an assignment of error

claiming that his convictions for murder and aggravated robbery should have been merged under

Ohio Revised Code § 2941.25 (ECF No. 72).

         The Court now sua sponte takes judicial notice1 of the fact that in its Case No. 24443 the

Second District has satisfied the Conditional Writ by granting Petitioner a new appeal on June 30,

2020.2



1
  Public records and government documents, including those available from reliable sources on the Internet, are subject
to judicial notice. United States ex rel Dingle v. BioPort Corp., 270 F. Supp. 2d 968, 972 (W.D. Mich. 2003). A federal
district court is permitted to take judicial notice of another court’s website. Graham v. Smith, 292 F. Supp. 2d 153,
155, n.2 (D. Me. 2003); Ward v. Wolfenbarger, 323 F. Supp. 2d 818, 821 (E.D. Mich. 2004).
2
  Docket in Case No. CA 24443 on line at www.clerk.co.montgomery.oh.us, visited October 14, 2020.

                                                          1
Case: 3:15-cv-00331-TMR-MRM Doc #: 73 Filed: 10/14/20 Page: 2 of 2 PAGEID #: 2999




       Accordingly, the Conditional Writ having been satisfied, it is hereby ORDERED that the

Conditional Writ be dissolved and this case be terminated on the docket records of this Court.

       The Clerk shall send a certified copy of this Order to The Honorable Michael Tucker,

Presiding Judge of the Ohio Second District Court of Appeals, at 41 North Perry St., Dayton, Ohio.



October 14, 2020                                                   *s/Thomas M. Rose

                                                                   ________________________
                                                                         Thomas M. Rose
                                                                    United States District Judge




                                                2
